Exhibit 10.1








AMENDED AND RESTATED ADVISORY AGREEMENT (2019)
among
BLACK CREEK DIVERSIFIED PROPERTY FUND INC.,
BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP
and
BLACK CREEK DIVERSIFIED PROPERTY ADVISORS LLC






--------------------------------------------------------------------------------





TABLE OF CONTENTS


DEFINITIONS
1


APPOINTMENT
10


DUTIES OF THE ADVISOR
10


AUTHORITY OF ADVISOR
15


BANK ACCOUNTS
16


RECORDS; ACCESS
16


LIMITATIONS ON ACTIVITIES
16


RELATIONSHIP WITH DIRECTORS
16


FEES
17


EXPENSES
21


OTHER SERVICES
23


REIMBURSEMENT TO THE ADVISOR
23


OTHER ACTIVITIES OF THE ADVISOR.
24


TERM; TERMINATION OF AGREEMENT
25


TERMINATION BY THE PARTIES
25


ASSIGNMENT TO AN AFFILIATE
25


PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION
25


INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP
26


INDEMNIFICATION BY ADVISOR
27


NOTICES
28


MODIFICATION
28


SEVERABILITY
28


CONSTRUCTION
29


ENTIRE AGREEMENT
29


INDULGENCES, NOT WAIVERS
29


GENDER
29


TITLES NOT TO AFFECT INTERPRETATION
29


EXECUTION IN COUNTERPARTS
29


INITIAL INVESTMENT
29







i

--------------------------------------------------------------------------------





AMENDED AND RESTATED ADVISORY AGREEMENT (2019)
THIS AMENDED AND RESTATED ADVISORY AGREEMENT (2019) (this “Agreement”), dated as
of May 3, 2019 and effective as of May 1, 2019, is among Black Creek Diversified
Property Fund Inc., a Maryland corporation (the “Company”), Black Creek
Diversified Property Operating Partnership LP, a Delaware limited partnership
(the “Operating Partnership”), and Black Creek Diversified Property Advisors
LLC, a Delaware limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company has qualified as a REIT (as defined below), and invests its
funds in investments permitted by the terms of Sections 856 through 860 of the
Code (as defined below);
WHEREAS, the Company is the general partner of the Operating Partnership and
conducts all its business and makes all investments in Real Properties, Real
Estate Related Securities, and Debt Investments through the Operating
Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors of the Company all as provided herein;
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth; and
WHEREAS, the parties hereto are party to that certain Second Amended and
Restated Advisory Agreement 2018, dated as of January 1, 2019, which is amended
and restated in its entirety hereby.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.
DEFINITIONS. As used in this Agreement, the following terms have the definitions
hereinafter indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition or development of any
Real Property, Real Estate Related Security or Debt Investment, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, title insurance premiums,
and the costs of performing due diligence.
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any


1

--------------------------------------------------------------------------------




Affiliate of the Company, the Operating Partnership or the Advisor) in
connection with making or investing in Debt Investments or the purchase,
development or construction of a Real Property, including real estate
commissions, selection fees, development fees, construction fees, nonrecurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be development fees and construction fees paid to any Person not
affiliated with the Sponsor in connection with the actual development and
construction of a project.
Advisor. Black Creek Diversified Property Advisors LLC, a Delaware limited
liability company, any successor advisor to the Company, the Operating
Partnership or any person or entity to which Black Creek Diversified Property
Advisors LLC or any successor advisor subcontracts substantially all of its
functions. Notwithstanding the forgoing, a Person hired or retained by Black
Creek Diversified Property Advisors LLC to perform property and securities
management and related services for the Company or the Operating Partnership
that is not hired or retained to perform substantially all of the functions of
Black Creek Diversified Property Advisors LLC with respect to the Company or the
Operating Partnership as a whole shall not be deemed to be an Advisor.
Advisory Fee. The fee payable to the Advisor pursuant to Section 9(b).
Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.
Annual Total Return Amount. The overall investment return, expressed as a dollar
amount per OP Unit, which shall be equal to the sum of (1) the Weighted-Average
Distributions per OP Unit over the applicable period, and (2) the Ending VPU,
adjusted to remove the negative impact on the overall investment return from the
payment or the obligation to pay, or distribute, as applicable, the Performance
Component and Class-Specific Fees, less the Beginning VPU.
Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Real Estate Related Securities, Debt Investments and Real Properties, before
deducting depreciation, bad debts or other non-cash reserves, computed by taking
the average of such values at the end of each month during such period.
Beginning VPU. The VPU determined as of the end of the most recent month prior
to the commencement of the applicable period.


2

--------------------------------------------------------------------------------




Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, or an uncured material breach of this Agreement by the Advisor.
Class E Unit. An OP Unit entitling the holder thereof to the rights of a holder
of Class E Units as provided in the Operating Partnership Agreement.
Class-Specific Fees. Any Distribution Fee expenses accrued or allocated directly
or indirectly to a particular class of OP Units or Shares.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Company shall have the meaning set forth in the preamble of this
Agreement.
Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company (including all
rents, income, profits and gains therefrom), and which is owned or held by, or
for the account of, the Company.
Debt Investments. The debt related investments, or such investments the Board of
Directors and the Advisor mutually designate as debt related investments, which
are owned from time to time by the Company or the Operating Partnership; such
debt related investments include, but are not limited to, mortgage loans,
B-notes, mezzanine debt, participating debt (including with equity-like
features), non-traded preferred equity, convertible debt, hybrid instruments,
equity instruments and other related investments.
Director. A member of the Board of Directors of the Company.
Disposition Expenses. Any and all expenses incurred by the Company, the
Operating Partnership, the Advisor, or any of their Affiliates in connection
with the disposition of any Real Property, Real Estate Related Security or Debt
Investment, whether or not finally sold, including, without limitation, legal
fees and expenses, travel and communications expenses and accounting fees and
expenses.
Distribution Fees. Any ongoing distribution fees, dealer manager fees or similar
fees (as distinguished from up-front or one-time selling commissions and dealer
manager fees) payable pursuant to the then-current dealer manager agreement
between the Company and Black Creek Capital Markets, LLC.


3

--------------------------------------------------------------------------------






Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
DST Properties. Real properties that meet the following criteria: (i)
tenancy-in-common or Delaware statutory trust beneficial interests in such
properties have been sold by the Company or any Affiliate to third party
investors and (ii) such properties are being leased by the Company or any
Affiliate from the tenancy-in-common or Delaware statutory trust third party
investors.
DST Property Consideration. The consideration received by the Company or any
Affiliate for selling tenancy-in-common or Delaware statutory trust beneficial
interests in DST Properties to third party investors, net of DST Up Front Fees.
DST Up Front Fees. Up front fees and expense reimbursements payable out of gross
sale proceeds from the sale of tenancy-in-common or Delaware statutory trust
beneficial interests in DST Properties, including but not limited to sales
commissions, dealer manager fees and non-accountable expense allowances.
Ending VPU. The VPU as of the end of the last month in the applicable period.
Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including common shares or preferred shares.
Excess Amount. Excess Amount has the meaning set forth in Section 12.
Expense Year. Expense Year has the meaning set forth in Section 12.
Fixed Component. The non-variable component of the Advisory Fee as described in
Section 9.
GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.
Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company and/or the
Operating Partnership to assume and agree to perform the Company's and/or the
Operating Partnership's obligations under this Agreement; or (ii) any uncured
material breach of this Agreement of any nature whatsoever by the Company and/or
the Operating Partnership.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Offerings, without deduction for Organizational and
Offering Expenses.
Hurdle Amount. For the applicable period, an amount that when annualized would
equal 5.0% of the Beginning VPU.


4

--------------------------------------------------------------------------------




Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.
Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company.
Independent Valuation Advisor. A firm that is (i) engaged to a substantial
degree in the business of conducting valuations on commercial real estate
properties, (ii) not affiliated with the Advisor and (iii) engaged by the
Company with the approval of the Board to appraise the Real Properties or other
assets or liabilities pursuant to the Valuation Procedures.
Joint Ventures. The joint venture or partnership arrangements (other than with
Black Creek Diversified Property Operating Partnership LP) in which the Company
or any of its subsidiaries is a co-venturer or general partner which are
established to acquire Real Properties.
Listing. The listing of the Shares on a national securities exchange or the
receipt by the Company's stockholders of securities that are listed on a
national securities exchange in exchange for the Company's common stock. Upon
such Listing, the Shares shall be deemed Listed.
Loss Carryforward Amount. Loss Carryforward Amount equaled zero as of September
1, 2017 and cumulatively increases from then by the absolute value of any
negative Annual Total Return Amount and decrease by any positive Annual Total
Return Amount, provided that the Loss Carryforward Amount shall at no time be
less than zero. The effect of the Loss Carryforward Amount is that the
recoupment of past Annual Total Return Amount losses will offset the positive
Annual Total Return Amount for purposes of the calculation of the Performance
Component.
NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association on
May 7, 2007, as may be amended from time to time.
NAV. Net asset value, calculated pursuant to the Valuation Procedures.
NAV Calculations. The calculations used to determine the NAV of the Company, the
Shares, the Operating Partnership and the OP Units, all as provided in the
Valuation Procedures.
Net Income. For any period, the Company's total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company's assets.
Offering. A public offering of Shares pursuant to a Prospectus.


5

--------------------------------------------------------------------------------




Operating Partnership. Operating Partnership has the meaning set forth in the
preamble of this Agreement.
Operating Partnership Agreement. The Operating Partnership’s limited partnership
agreement among the Company, the Advisor, and Black Creek Diversified Property
Advisors Group LLC.
Operating Partnership NAV. The NAV of the Operating Partnership, calculated
pursuant to the Valuation Procedures.
OP Unit. A unit of limited partnership interest in the Operating Partnership,
other than Special Partnership Units.
Organizational and Offering Expenses. Any and all cumulative costs and expenses
incurred by and to be paid from the assets of the Company, including amounts
reimbursable to the Advisor and its Affiliates pursuant and subject to Section
10(a)(i) hereof, in connection with the formation, qualification and
registration of all of the Company’s Offerings and the subsequent marketing and
distribution of Shares, including, without limitation, the following: total
underwriting and brokerage discounts and commissions (including fees of the
underwriters' attorneys), any expense allowance granted by the Company to the
underwriter (which may include a dealer manager) or any reimbursement of
expenses of the underwriter by the Company, expenses for printing, engraving,
mailing and distributing costs, salaries of employees while engaged in sales
activity, telephone and other telecommunications costs, all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, fees, expenses and taxes related to the filing,
registration and qualification of the sale of the Shares under federal and state
laws, including accountants' and attorneys' fees.
Performance Component. The variable component of the Advisory Fee as described
in Section 9.
Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.
Private Organizational and Offering Expenses. Any and all cumulative costs and
expenses incurred by and to be paid from the assets of the Company or any of its
subsidiaries, including amounts reimbursable to the Advisor and its Affiliates
pursuant and subject to Section 10(a)(ii) hereof, in connection with the
formation and qualification of any private offerings of any securities conducted
by the Company or any of its subsidiaries and the subsequent marketing and
distribution of such securities, including, without limitation, the following:
total underwriting and brokerage discounts and commissions (including fees of
the underwriters' attorneys), any expense allowance granted by the Company or
its subsidiaries to the underwriter (which may include a dealer manager) or any
reimbursement of expenses of the underwriter by the Company or its subsidiaries,
expenses for printing, engraving, mailing and distributing costs, salaries of
employees while engaged in sales activity, telephone and other
telecommunications costs, all advertising and marketing expenses (including the
costs related to investor and broker-


6

--------------------------------------------------------------------------------




dealer sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, fees, expenses and taxes related to the
qualification of the sale of the securities under federal and state laws,
including accountants' and attorneys' fees.
Product Specialist. Persons that have specialized expertise and dedicated
resources in specific areas of real property, real estate related securities or
debt investments, that perform services that the Advisor has committed to
provide pursuant to Section 3 of this Agreement or with whom the Company has
entered into a product specialist agreement, and that assist the Advisor in
connection with one or more of the following: identifying, evaluating and/or
recommending potential investments, performing due diligence, negotiating
purchases and/or managing the Company's assets on a day-to-day basis, as
described in the Company's Prospectus.
Prospectus. “Prospectus” has the meaning set forth in Section 2(10) of the
Securities Act, including a preliminary Prospectus, an offering circular as
described in Rule 256 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities to the
public.
Real Estate Related Securities. The real estate related securities investments,
or such investments the Board of Directors and the Advisor mutually designate as
Real Estate Related Securities to the extent such investments could be
classified as either Real Estate Related Securities or Real Property, which are
owned from time to time by the Company or the Operating Partnership.
Real Property. (i) Land, including the buildings located thereon, or (ii) land
only, or (iii) the buildings only, which are owned from time to time by the
Company or the Operating Partnership, either directly or through subsidiaries,
joint venture arrangements or other partnerships, or (iv) such investments the
Board of Directors and the Advisor mutually designate as Real Property to the
extent such investments could be classified as either Real Property, Real Estate
Related Securities, or Debt Investments. DST Properties shall also be deemed
Real Property for the purposes of this definition.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.
Sale or Sales. Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner


7

--------------------------------------------------------------------------------




sells, grants, transfers, conveys, or relinquishes its ownership of any Real
Property or portion thereof, including any event with respect to any Real
Property which gives rise to insurance claims or condemnation awards; or (D) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, conveys or relinquishes
its interest in any mortgage or portion thereof (including with respect to any
mortgage, all payments thereunder or in satisfaction thereof other than
regularly scheduled interest payments) of amounts owed pursuant to such mortgage
and any event which gives rise to a significant amount of insurance proceeds or
similar awards; or (E) the Company or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other asset not
previously described in this definition or any portion thereof.
Securities. Any Equity Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.
Securities Act. The Securities Act of 1933, as amended.
Shares. The shares of all classes of the common stock of the Company.
Special OP Unitholders. The holders of Special Partnership Units (as defined in
the Operating Partnership Agreement) in the Operating Partnership.
Special Partnership Units. Units of limited partnership interest in the
Operating Partnership designated as Special Partnership Units in the in the
Operating Partnership Agreement.
Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control Real Properties, (vii) receives fees for providing
services to the Company which are paid on a basis that is not customary in the
industry, or (viii) provides goods or services to the Company on a basis which
was not negotiated at arm's-length with the Company. “Sponsor” does not include
wholly independent third parties such as attorneys, accountants and underwriters
whose only compensation is for professional services.
Stockholders. The registered holders of the Company's Shares.


8

--------------------------------------------------------------------------------




Termination Date. The date of termination of this Agreement, including by
non-renewal.
Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or to corporate business, including the Advisory Fee, but
excluding (i) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) incentive fees paid in
compliance with the NASAA REIT Guidelines; (vi) Acquisition Fees and Acquisition
Expenses, (vii) real estate commissions on the Sale of Real Property, and
(viii) other fees and expenses connected with the acquisition, disposition,
management and ownership of real estate interests, mortgage loans or other
property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair, and improvement of property). The definition of
“Total Operating Expenses” set forth above is intended to encompass only those
expenses which are required to be treated as Total Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company which is not part of Total Operating Expenses
under the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.
2%/25% Guidelines. For any year in which the Company qualifies as a REIT, the
requirement pursuant to the NASAA REIT Guidelines that, in any period of four
consecutive fiscal quarters, Total Operating Expenses not exceed the greater of
2% of the Company's Average Invested Assets during such 12-month period or 25%
of the Company's Net Income over the same 12-month period.
Unitholders. The holders of OP Units.
Valuation Procedures. The valuation procedures adopted by the Board, as amended
from time to time.
VPU. Average value per unit, which on any given date shall be equal to (i) the
Operating Partnership NAV on such date, divided by (ii) the aggregate number of
OP Units of all classes outstanding on such date.
Weighted-Average Distributions per OP Unit. For a particular period of time, an
amount equal to the ratio of (i) the aggregate distributions paid or accrued in
respect of all OP Units during the applicable period, divided by (ii) the
weighted-average number of OP Units of all classes outstanding during the
applicable period, calculated in accordance with GAAP applied on a consistent
basis.


9

--------------------------------------------------------------------------------




2.
APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

3.
DUTIES OF THE ADVISOR. The Advisor undertakes to provide a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Directors. In performance of this undertaking, subject to the supervision of the
Directors and consistent with the provisions of the Articles of Incorporation
and Bylaws and the Operating Partnership Agreement, and subject to the condition
that any investment advisory services provided with respect to securities shall
be provided by a registered investment adviser, the Advisor shall, either
directly or by engaging an Affiliated or non-Affiliated Person:

(a)
Fee-related Services.

(i)
Asset Management Services. The following services shall be provided by the
Advisor or one of its Affiliates in consideration of the fees described in
Section 9(b) of this Agreement, subject to reimbursement for expenses as
provided in Section 9(a), Section 10 and Section 12, or as otherwise provided
under this Agreement:

(1)
removparticipate in formulating an investment strategy and asset allocation
framework consistent with achieving our investment objectives;

(2)
monitor the operating performance of the investments of the Company and/or the
Operating Partnership;

(3)
oversee the leasing activities of the Company’s portfolio including but not
limited to negotiations with prospective and existing tenants and leasing
arrangements with Affiliated and non-Affiliated leasing brokers;

(4)
oversee Affiliated and non-Affiliated property managers who perform property
management services for the Company or the Operating Partnership; and

(5)
oversee and negotiate service contracts for the Company’s Real Properties.

(b)
Non Fee-Related Services. The following services shall be provided by the
Advisor or one of its Affiliates without consideration in the form of a separate
fee, subject to reimbursement for expenses as provided in Section 10 and Section
12, or as otherwise provided under this Agreement:

(i)
Organizational and Offering Services.



10

--------------------------------------------------------------------------------




(1)
assist the Company in maintaining the registration of the Shares under federal
and state securities laws and complying with all federal, state and local
regulatory requirements applicable to the Company in respect of the Offering
(including the Sarbanes-Oxley Act of 2002, as amended), including preparing or
causing to be prepared all supplements to the Prospectus, post-effective
amendments to the registration statement for any Offering and financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Securities Act and the
Securities Exchange Act of 1934, as amended; provided, however, that in all
filings made under federal and state securities laws, the statements therein
shall be made by solely the Company and not by the Advisor or any of its other
Affiliates; and

(2)
assist the Company in complying with all federal, state and local regulatory
requirements applicable to the Company and its subsidiaries in respect of any
private placements of any securities, including but not limited to
tenancy-in-common or Delaware statutory trust beneficial interests in DST
Properties, including preparing or causing to be prepared private placement
memoranda and all supplements thereto; provided, however, that in all private
placement memoranda, supplements thereto and any other offering materials, the
statements therein shall be made by solely the Company and not by the Advisor or
any of its other Affiliates.

(ii)
Acquisition and Disposition Services.

(1)
present to the Company and the Operating Partnership potential investment
opportunities;

(2)
serve as the Company's and the Operating Partnership's investment and financial
advisor and, as reasonably appropriate under the circumstances, provide research
and economic and statistical data in connection with the Company's assets and
investment policies;

(3)
subject to any required Board or Board committee approval, (i) locate, analyze
and select potential investments, (ii) structure and negotiate the terms and
conditions of transactions pursuant to which investments will be made;
(iii) oversee and coordinate the making of investments by the Company and the
Operating Partnership in compliance with the investment objectives and policies
of the Company; and (iv) arrange, oversee and coordinate the financing and
refinancing and the making of other changes in the asset or capital structure of
investments;



11

--------------------------------------------------------------------------------




(4)
perform due diligence on prospective investments;

(5)
upon request provide the Directors with periodic reports regarding prospective
investments;

(6)
obtain the prior approval of the Board, any particular Directors specified by
the Board or any committee of the Board, as the case may be, for any and all
investments in Real Properties;

(7)
oversee and coordinate the making of investments in Real Estate Related
Securities or Debt Investments within the discretionary limits and authority as
granted by the Board, or if no such discretionary limits have been established,
with the prior approval of the Board, any particular Directors specified by the
Board or any committee of the Board, as the case may be;

(8)
oversee and coordinate the disposition of Real Properties, Real Estate Related
Securities or Debt Investments within the discretionary limits and authority as
granted by the Board, or if no such discretionary limits have been established,
with the prior approval of the Board, any particular Directors specified by the
Board or any committee of the Board, as the case may be; and

(9)
negotiate with and engage selling brokers as necessary to dispose of Real
Properties.

(iii)
Financing Services.

(1)
consult with the officers and Directors of the Company and assist the Directors
in the formulation and implementation of the Company's borrowing policies, and,
as necessary, furnish the Directors with advice and recommendations with respect
to any borrowings proposed to be undertaken by the Company and/or the Operating
Partnership; and

(2)
negotiate on behalf of the Company and the Operating Partnership with banks or
lenders for loans to be made to the Company and the Operating Partnership, and
negotiate on behalf of the Company and the Operating Partnership with investment
banking firms and broker-dealers or negotiate private sales of Shares and other
Securities or obtain loans for the Company and the Operating Partnership, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company or the Operating Partnership.



12

--------------------------------------------------------------------------------




(iv)
Accounting and Administrative Services.

(1)
provide the daily management for the Company and the Operating Partnership and
perform and supervise the various administrative functions reasonably necessary
for the management of the Company and the Operating Partnership, unless
expressly provided for elsewhere in this Agreement;

(2)
provide the Company and the Operating Partnership with, or arrange for the
provision to the Company and the Operating Partnership of, all necessary cash
management services;

(3)
consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(4)
implement and coordinate the processes with respect to the NAV Calculations, and
in connection therewith, obtain appraisals performed by an Independent Valuation
Advisor concerning the value of the Real Properties;

(5)
supervise one or more Independent Valuation Advisors and, if and when necessary,
recommend to the Board its replacement; and

(6)
deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of Real Estate Related Securities or Debt Investments as may be
required to be obtained by the Board;

(7)
in consultation with legal counsel, advise the Company regarding the maintenance
of the Company’s exemption from the Investment Company Act of 1940, as amended,
and monitor compliance with the requirements for maintaining an exemption from
such act;

(8)
in consultation with legal counsel and other tax advisers, advise the Company
regarding the maintenance of the Company’s status as a REIT and monitor
compliance with the various REIT qualification tests and other rules set out in
the Code and the regulations promulgated thereunder;

(9)
in consultation with legal counsel and other tax advisers, take all necessary
actions to enable the Company and the Operating Partnership to make required tax
filings and reports, including soliciting Stockholders for required information
to the extent provided by the REIT provisions of the Code; and



13

--------------------------------------------------------------------------------




(10)
oversee and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company and the Operating Partnership may be involved or to which the
Company and the Operating Partnership may be subject, arising out of the
Company’s or the Operating Partnership’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board.

(v)
Stockholder Services.

(1)
in consultation with legal counsel, communicate on the Company’s or the
Operating Partnership’s behalf with the respective holders of any of the
Company’s or the Operating Partnership’s securities as required to satisfy the
reporting and other requirements of any regulatory bodies or agencies and to
maintain effective relations with such holders; and

(2)
oversee the performance of the transfer agent and registrar.

(vi)
Other Services.

(1)
oversee the development, construction and improvement, including tenant
improvements, of Real Properties (including DST Properties) by third parties on
behalf of the Company;

(2)
oversee and monitor third-party engineers, facility managers and property
managers with regard to the effective building operations and maintenance of our
Real Properties (including DST Properties);

(3)
oversee and coordinate the making of any private placement of OP Units,
tenancy-in-common or other interests in Real Properties as may be approved by
the Board;

(4)
investigate, select, and, on behalf of the Company and the Operating
Partnership, oversee and coordinate the engagement of and business with such
Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder (whether for a fee or not), including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries, custodians, agents for collection, insurers, insurance agents,
banks, builders, developers, property owners, real estate management companies,
real estate operating companies, securities investment advisors, mortgagors, and
any and all agents for any of the



14

--------------------------------------------------------------------------------




foregoing, including Affiliates of the Advisor, and Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services, including but not limited to entering into contracts
in the name of the Company and the Operating Partnership with any of the
foregoing;
(5)
from time to time, or at any time reasonably requested by the Directors, make
reports to the Directors of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its affiliates;
and

(6)
do all other things reasonably necessary to assure its ability to render the
services described in this Agreement.

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Section 3.
4.
AUTHORITY OF ADVISOR.

(a)
Pursuant to the terms of this Agreement (including the restrictions included in
this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Directors over the management of the Company, the Directors
hereby delegate to the Advisor the authority to take, or cause to be taken, any
and all actions and to execute and deliver any and all agreements, certificates,
assignments, instruments or other documents and to do any and all things that,
in the judgment of the Advisor, may be necessary or advisable in connection with
the Advisor’s duties described in Section 3.

(b)
Notwithstanding the foregoing, any investment in Real Properties, including any
acquisition of Real Property by the Company or the Operating Partnership
(including any financing of such acquisition), will require the prior approval
of the Board, any particular Directors specified by the Board or any committee
of the Board, as the case may be.

(c)
If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.

The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or its Affiliates is a party. The Directors may, at any time upon the
giving of written notice to the Advisor, modify or revoke the authority set
forth in this Section 4. If and to the extent the Directors so modify or revoke
the authority contained herein, the Advisor shall henceforth submit to


15

--------------------------------------------------------------------------------




the Directors for prior approval such proposed transactions involving
investments in Real Property, Real Estate Related Securities, or Debt
Investments as thereafter require prior approval, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor and
shall not be applicable to investment transactions to which the Advisor has
committed the Company prior to the date of receipt by the Advisor of such
notification.
5.
BANK ACCOUNTS. The Advisor may establish and maintain one or more bank accounts
in the name of the Company and the Operating Partnership and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company and/or the Operating Partnership,
under such terms and conditions as the Directors may approve, provided that no
funds shall be commingled with the funds of the Advisor; and the Advisor shall
from time to time render appropriate accountings of such collections and
payments to the Directors and to the auditors of the Company.

6.
RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

7.
LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, its Shares or its Securities, or otherwise not be permitted by the
Articles of Incorporation or Bylaws of the Company, except if such action shall
be ordered by the Directors, in which case the Advisor shall notify promptly the
Directors of the Advisor's judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Directors. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the
Directors so given. Notwithstanding the foregoing, the Company shall hold
harmless the Advisor, its directors, officers, employees and stockholders, and
stockholders, directors and officers of the Advisor's Affiliates for any act or
omission by the Advisor, its directors, officers or employees, or stockholders,
directors or officers of the Advisor's Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement to the extent permitted
under the Company’s Articles of Incorporation and under Section 18 hereof.

8.
RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a



16

--------------------------------------------------------------------------------




Director or officer of the Company shall receive any compensation from the
Company for serving as a Director or officer other than reasonable reimbursement
for travel and related expenses incurred in attending meetings of the Directors
and no such Director shall be deemed an Independent Director for purposes of
satisfying the Director independence requirement set forth in the Articles of
Incorporation. Notwithstanding the foregoing, directors, officers and employees
of the Advisor and its Affiliates that are also Directors or officers of the
Company may receive compensation from the Advisor or its Affiliates for which
the Advisor or its Affiliates are reimbursed by the Company pursuant to Section
10 of this Agreement.
9.
FEES.

(a)
The fees described in Section 9(b) are compensation for the personnel and
related employment costs incurred by the Advisor or its Affiliates in performing
the applicable services, including but not limited to salaries and wages,
benefits and overhead of all employees involved in the performance of such
services, but not for the third-party costs incurred by the Advisor or its
Affiliates in connection with the performance of such services, which
third-party costs shall be separately reimbursed and are not included in the
services provided by the Advisor and its Affiliates.

(b)
Advisory Fee. The Advisor shall receive the Advisory Fee as compensation for
asset management services rendered pursuant to Section 3(a)(i) hereof as
follows.

(i)
The Advisory Fee will be comprised of two separate components: (1) a fixed
component in an amount equal to, for each month during the term of this
Agreement, 1/12th of 1.10% of the sum of (a) the product of (x) the applicable
monthly Operating Partnership NAV per OP Unit, before giving effect to any
monthly accruals for the Advisory Fee, Distribution Fees or any distributions
accrued in respect of OP Units during the applicable month, and (y) the weighted
average number of OP Units outstanding during the applicable month; and (b)
aggregate DST Property Consideration for all DST Properties (the “Fixed
Component”); and (2) a performance component (the “Performance Component”) that
is calculated as described in Section 9(b)(ii) below. Provided that this
Agreement has not been terminated, the Performance Component shall be paid to
the Special OP Unitholders as a performance participation interest with respect
to the Special Partnership Units in the form of an allocation and distribution
from the Operating Partnership pursuant to the Operating Partnership Agreement.
At the election of the Special OP Unitholders, with respect to each calendar
year, all or a portion of the Performance Component shall be paid instead to the
Advisor as a fee as set forth in this Paragraph 9(b). If the Special OP
Unitholders do not elect on or before the first day of a calendar year to have
all or a portion of the Performance Component paid as a fee in cash to the
Advisor, then the Performance



17

--------------------------------------------------------------------------------




Component with respect to such calendar year shall be paid as a distribution on
the performance participation interest to the Special OP Unitholders, as the
holder of the Special Partnership Units; provided, however, that the Performance
Component shall be paid to the Advisor as a fee as set forth in the Paragraph
9(b) with respect to the calendar year 2019.
(ii)
The Special OP Unitholders or the Advisor, as applicable, will earn a
Performance Component with respect to each calendar year (or partial calendar
year) in which this Agreement is in effect in an amount equal to:

(A)
The lesser of (1) the amount equal to 12.5% of (a) the Annual Total Return
Amount less (b) the Loss Carryforward Amount, and (2) the amount equal to (x)
the Annual Total Return Amount, less (y) the Loss Carryforward Amount, less (z)
the Hurdle Amount;



multiplied by:


(B)
The weighted-average number of OP Units outstanding during the applicable year,
calculated in accordance with GAAP as applied on a consistent basis,



(C)
Provided that the Performance Component shall at no time be less than zero.



Except as described in the definition of Loss Carryforward Amount in this
Agreement, any amount by which the Annual Total Return Amount falls below the
Hurdle Amount will not be carried forward to subsequent periods. If the
Performance Component is payable or distributable pursuant to this Section
9(b)(ii), the Special OP Unitholders or the Advisor, as applicable, will be
entitled to such payment or distribution, as applicable, even in the event that
the total percentage return to Unitholders over any longer or shorter period, or
the total percentage return to any particular Unitholder over the same, longer
or shorter period, has been less than the Annual Total Return Amount used to
calculate the Hurdle Amount. The Special OP Unitholders or the Advisor, as
applicable, shall not be obligated to return any portion of any Advisory Fee
paid based on the Company’s or the Operating Partnership’s subsequent
performance.
(iii)
The Advisory Fee will generally accrue and be payable monthly. The Fixed
Component is payable monthly in arrears (after the completion of the NAV
Calculations for such month). The Performance Component with respect to any
calendar year is generally payable or distributable, as applicable, after the
completion of the NAV Calculations for December of



18

--------------------------------------------------------------------------------




such year. If the Advisory Fee is payable with respect to any partial calendar
month or calendar year, then the Fixed Component shall be prorated based on the
number of days elapsed during any partial calendar month and the Performance
Component shall be calculated based on the annualized total return amount
determined using the total return achieved for the period of such partial
calendar year. In the event this Agreement is terminated or its term expires
without renewal, the partial period Fixed Component and Performance Component of
the Advisory Fee will be calculated and due and payable upon the Termination
Date. In such event, for purposes of determining the Annual Total Return Amount,
the change in VPU shall be determined based on a good faith estimate of what the
NAV Calculations would be as of that date.
(iv)
Notwithstanding anything to the contrary in this Section 9(b), upon the
triggering of a Pro-Rata Period as defined in the Company’s Second Amended and
Restated Share Redemption Program, effective as of December 10, 2018 (as it may
be amended from time to time, the “SRP”), payment or distribution of the
Performance Component shall be deferred until all share redemption requests
under the SRP are satisfied.

(v)
In the event the Operating Partnership commences a liquidation of its
Investments during any calendar year, the Special OP Unitholders or the Advisor,
as applicable, will be paid the Advisory Fee from the proceeds of the
liquidation and the Performance Component will be calculated at the end of the
liquidation period prior to the distribution of the liquidation proceeds to the
Unitholders. The calculation of the Performance Component for any partial year
shall be calculated consistent with the applicable provisions of Section
9(b)(iii) above.

(vi)
The measurement of the change in VPU for the purpose of calculating the Annual
Total Return Amount is subject to adjustment by the Board to account for any
dividend, split, recapitalization or any other similar change in the Operating
Partnership’s capital structure or any distributions that the Board deems to be
a return of capital if such changes are not already reflected in the Operating
Partnership’s net assets.

(c)
Fees for other Services. The Company may retain certain of the Advisor’s
Affiliates from time to time, for services relating to its investments or its
operations, which may include property management services, leasing services,
corporate services, statutory services, transaction support services (including
but not limited to coordinating with brokers, lawyers, accountants and other
advisors, assembling relevant information, conducting financial and market
analyses, and coordinating closing procedures), construction and development
management, and loan management and servicing, and within one or more such
categories, providing services in respect of asset and/or investment
administration,



19

--------------------------------------------------------------------------------




accounting, technology, tax preparation, finance (including but not limited to
budget preparation and preparation and maintenance of corporate models),
treasury, operational coordination, risk management, insurance placement, human
resources, legal and compliance, valuation and reporting-related services, as
well as services related to mortgage servicing, group purchasing, healthcare,
consulting/brokerage, capital markets/credit origination, property, title and/or
other types of insurance, management consulting and other similar operational
matters. Any fees paid to the Advisor’s affiliates for any such services will
not reduce the advisory fees. Any such arrangements will be at market rates or
reimbursement of costs incurred by the affiliate in providing the services.
(d)
Loans from Affiliates. The Advisor or any Affiliate thereof may not make any
loan to the Company or the Operating Partnership unless a majority of the
Directors (including a majority of the Independent Directors) not otherwise
interested in such loan approve the loan as being fair, competitive, and
commercially reasonable and no less favorable to the Company or the Operating
Partnership than loans between unaffiliated parties under the same
circumstances.

(e)
Exclusion of Certain Transactions. In the event the Company or the Operating
Partnership shall propose to enter into any transaction in which an officer or
director of the Company, and the Operating Partnership, the Advisor, or any
Affiliate of the Company, the Operating Partnership or the Advisor has a direct
or indirect interest, then (i) such transaction shall be approved by a majority
of the Board of Directors and also by a majority of the Independent Directors
and (ii) any commissions or remuneration received by any such persons in
connection with such transaction shall be deducted from the fees payable under
this Agreement.

(f)
Product Specialists. In the event the Advisor enters into strategic alliances
with Product Specialists with respect to investments in Real Properties, Real
Estate Related Securities or Debt Investments on behalf of the Company or the
Operating Partnership as provided for in the Company's prospectus, and the
Product Specialists perform services that entitle them to fees, any such fees
will be paid by the Advisor (and not by the Company or the Operating
Partnership) out of the fees the Advisor receives from the Company or the
Operating Partnership.

(g)
Payment in Shares or OP Units. The fees due under this Section 9 shall be paid
in cash; provided, however, that in lieu of cash, the Advisor may elect to
receive the payment of the fees due under this Section 9 in any class of Shares
or OP Units.  Any such Shares or OP Units will be valued at the NAV per share
applicable to such Shares or OP Units on the issue date. Such shares shall not
be subject to any early redemption deduction under the Company’s share
redemption program.

(h)
Fee Waiver. If as of the end of the last month of the applicable period the NAV
of a Class E Series 1 Unit is less than $10.00 per unit, the Advisor will waive
its fees earned under this Agreement in an amount equal to the product of (a)
the



20

--------------------------------------------------------------------------------




Performance Component for the applicable period, and (b) the weighted-average
Class E Series 1 Units outstanding over the applicable period divided by the
weighted-average OP Units outstanding over the same period. In this manner, the
holders of each class of OP Units will benefit from this waiver pro rata in
accordance with their particular class’s portion of Operating Partnership NAV.
10.
EXPENSES.

(a)
In addition to the compensation paid to the Advisor pursuant to Section 9
hereof, the Company or the Operating Partnership shall pay directly or reimburse
the Advisor or its Affiliates for all of the expenses paid or incurred by the
Advisor or its Affiliates in connection with the services they provide to the
Company and the Operating Partnership pursuant to this Agreement, including, but
not limited to:

(i)
Organizational and Offering Expenses paid or incurred by the Advisor or any of
its Affiliates; provided that after an Offering terminates, the Advisor shall
reimburse the Company to the extent the Organizational and Offering Expenses
with respect to such Offering that are borne by the Company exceed 15.0% of the
Gross Proceeds raised in the completed Offering; the Advisor shall be
responsible for the payment of all the Company's Organizational and Offering
Expenses in excess of the maximum amount permitted;

(ii)
Private Organizational and Offering Expenses paid or incurred by the Advisor or
any of its Affiliates, except to the extent the Advisor or its Affiliates have
agreed to receive a fee in lieu of reimbursement of such expenses therewith;

(iii)
Acquisition Expenses incurred in connection with the selection and acquisition
of Real Properties;

(iv)
Disposition Expenses incurred in connection with the disposition of Real
Properties, Real Estate Related Securities and Debt Investments;

(v)
the actual cost of goods and services used by the Company and obtained from
Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of Real
Estate Related Securities or Debt Investments;

(vi)
interest and other costs for borrowed money, including discounts, points and
other similar fees;

(vii)
taxes and assessments on income of the Company or Real Properties;

(viii)
costs associated with insurance required in connection with the business of the
Company or by the Directors;



21

--------------------------------------------------------------------------------




(ix)
expenses incurred in connection with financing transactions, including the
financing or refinancing of Company properties;

(x)
expenses of managing and operating Real Properties owned by the Company;

(xi)
all expenses in connection with payments to the Directors and meetings of the
Directors and Stockholders;

(xii)
personnel (and related employment) costs and overhead (including, but not
limited to, allocated rent paid to both third parties and an affiliate of the
Advisor, equipment, utilities, insurance, travel and entertainment, and other
costs) incurred by the Advisor or its Affiliates in performing the services
described in Section 3 hereof, including but not limited to compensation,
benefits and other overhead of all employees involved in the performance of such
services, provided that no reimbursement shall be made for such costs in
connection with the services under Section 3(a), for services provided by an
Affiliate of the Adviser for which the Company pays a separate fee pursuant to a
separate agreement, or for compensation of the Company’s named executive
officers;

(xiii)
expenses associated with a Listing, if applicable, or with the issuance and
distribution of Securities, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, listing and registration fees;

(xiv)
expenses connected with payments of Distributions in cash or otherwise made or
caused to be made by the Company to the Stockholders;

(xv)
expenses of organizing, redomesticating, merging, liquidating or dissolving the
Company or of amending the Articles of Incorporation or the Bylaws;

(xvi)
expenses of maintaining communications with Stockholders, including the cost of
preparation, printing, and mailing annual reports and other Stockholder reports,
proxy statements and other reports required by governmental entities;

(xvii)
internal and external audit, accounting and legal fees and other fees for
professional services relating to the operations of the Company and all such
fees incurred at the request, or on behalf of, the Board, the Independent
Directors or any committee of the Board;

(xviii)
all other costs incurred by the Advisor or its Affiliates in performing its
duties hereunder.



22

--------------------------------------------------------------------------------




(b)
Expenses incurred by the Advisor or its Affiliates on behalf of the Company and
the Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
and the calculation of the fees and commissions due under this Agreement during
each month, and shall deliver such statement to the Company and the Operating
Partnership within 45 days after the end of each month.

(c)
In lieu of cash, the Advisor may elect to receive the reimbursement of any of
its expenses in any class of Shares.  Any such Shares will be valued at the NAV
per share applicable to such Shares on the issue date and will not be eligible
for redemption by the Advisor until six months from the issue date.

(d)
In the event the Advisor enters into strategic alliances with Product
Specialists with respect to investments in Real Properties, Real Estate Related
Securities or Debt Investments on behalf of the Company or the Operating
Partnership as provided for in the Company's prospectus, and the Product
Specialists perform services that entitle them to expense reimbursements, any
such expense reimbursements will be deemed to be expenses incurred by the
Advisor for purposes of this Agreement, and reimbursable to the extent permitted
under this Agreement as if they were incurred by the Advisor directly.

11.
OTHER SERVICES. Should the Directors request that the Advisor or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors of the Company, subject to the limitations contained
in the Articles of Incorporation, and shall not be deemed to be services
pursuant to the terms of this Agreement.

12.
REIMBURSEMENT TO THE ADVISOR. For any year in which the Company qualifies as a
REIT, the Company shall not reimburse the Advisor at the end of any fiscal
quarter Total Operating Expenses that, in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for
such year. Any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company or, at the option of the Company, subtracted from the
Total Operating Expenses reimbursed during the subsequent fiscal quarter. If
there is an Excess Amount in any Expense Year and the Independent Directors
determine that such excess was justified based on unusual and nonrecurring
factors which they deem sufficient, then (i) the Excess Amount may be carried
over and included in Total Operating Expenses in subsequent Expense Years and
reimbursed to the Advisor in one or more of such years, provided that Total
Operating Expenses in any Expense Year, including any Excess Amount to be paid
to the Advisor, shall not exceed the 2%/25% Guidelines or (ii) the Excess Amount
may be paid in the Expense Year and within 60 days after the end of such Expense
Year there shall be sent to



23

--------------------------------------------------------------------------------




the stockholders a written disclosure of such fact, together with an explanation
of the factors the Independent Directors considered in determining that such
excess expenses were justified. Such determination shall be reflected in the
minutes of the meetings of the Board of Directors. The Company will not
reimburse the Advisor or its Affiliates for its personnel (and related
employment) costs and overhead (including rent, insurance and other costs)
incurred in connection with the services under Section 3(a) or services provided
by an Affiliate of the Adviser for which the Company pays a separate fee
pursuant to a separate agreement. All figures used in the foregoing computation
shall be determined in accordance with GAAP applied on a consistent basis.
13.
OTHER ACTIVITIES OF THE ADVISOR.

(a)
Nothing herein contained shall prevent the Advisor or any of its Affiliates from
engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of any
member, manager, director, officer, employee, or stockholder of the Advisor or
its Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other partnership, corporation, firm, individual,
trust or association and earn fees for rendering such services. The Advisor may,
with respect to any investment in which the Company is a participant, also
render advice and service to each and every other participant therein, and earn
fees for rendering such advice and service. Specifically, it is contemplated
that the Company may enter into joint ventures or other similar co-investment
arrangements with certain Persons, and pursuant to the agreements governing such
joint ventures or arrangements, the Advisor may be engaged (directly or
indirectly) to provide advice and service to such Persons, in which case the
Advisor will earn fees for rendering such advice and service. The parties to
this Agreement hereby acknowledge that the Advisor may provide advice and render
services to Persons that will compete with the Company for investments.

(b)
The Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, limited liability company, firm, individual, trust or association.
The Advisor or its Affiliates shall promptly disclose to the Directors knowledge
of such condition or circumstance. If the Advisor, its members, managers,
directors, employees or Affiliates thereof have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Company, it shall be the duty of the Directors
(including the Independent Directors) to ensure that the Advisor and its
Affiliates follow an allocation method that is reasonable and fairly applied.
The Advisor shall provide the information necessary for the Directors to make
this determination.



24

--------------------------------------------------------------------------------




(c)
The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Company which is consistent
with the investment policies and objectives of the Company, but neither the
Advisor nor any Affiliate of the Advisor shall be obligated generally to present
any particular investment opportunity to the Company even if the opportunity is
of a character that, if presented to the Company, could be taken by the Company.
In the event an investment opportunity is located, the allocation procedure set
forth in the Prospectus (as such procedures may be amended from time to time)
shall govern the allocation of the opportunity among the Company and Affiliates
of the Advisor.

14.
TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force through
April 30, 2020, subject to an unlimited number of successive one-year renewals
upon mutual consent of the parties. It is the duty of the Directors to evaluate
the performance of the Advisor annually before renewing the Agreement, and each
such renewal shall be for a term of no more than one year.

15.
TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately by
the Company and/or the Operating Partnership for Cause or upon the bankruptcy of
the Advisor, (ii) upon 60 days written notice without Cause and without penalty
by a majority of the Independent Directors of the Company or (iii) upon 60 days
written notice with Good Reason by the Advisor.

16.
ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to an
Affiliate with the approval of a majority of the Directors (including a majority
of the Independent Directors). The Advisor may assign any rights to receive fees
or other payments under this Agreement to any Person without obtaining the
approval of the Directors. This Agreement shall not be assigned by the Company
or the Operating Partnership without the consent of the Advisor, except in the
case of an assignment by the Company or the Operating Partnership to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

17.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION. Payments to the Advisor of
unpaid expense reimbursements pursuant to this Section 17 shall be subject to
the 2%/25% Guidelines to the extent applicable.

(a)
After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company or the Operating Partnership within 30 days after the effective date of
such termination all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement. In addition,
in accordance with the provisions of Section 12, the Advisor shall be entitled
to receive any Excess Amount (as defined in Section 12) for which the
Independent



25

--------------------------------------------------------------------------------




Directors determined (before or after the Termination Date) that there was
justification based on unusual and nonrecurring factors.
(b)
The Advisor shall promptly upon termination:

(i)
pay over to the Company and the Operating Partnership all money collected and
held for the account of the Company and the Operating Partnership pursuant to
this Agreement, after deducting any accrued compensation and reimbursement for
its expenses to which it is then entitled;

(ii)
deliver to the Directors a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Directors;

(iii)
deliver to the Directors all assets, including Real Properties, Real Estate
Related Securities and Debt Investments, and documents of the Company and the
Operating Partnership then in the custody of the Advisor; and

(iv)
cooperate with the Company and the Operating Partnership to provide an orderly
management transition.

18.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company and
the Operating Partnership shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys' fees, subject to any limitations imposed by the laws of
the State of Maryland or the Articles of Incorporation of the Company.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of the Advisor and its Affiliates, including
their respective officers, directors, partners and employees, for any loss or
liability suffered by the Advisor and its Affiliates, including their respective
officers, directors, partners and employees, nor shall they provide that the
Advisor and its Affiliates, including their respective officers, directors,
partners and employees, be held harmless for any loss or liability suffered by
the Company and the Operating Partnership, unless all of the following
conditions are met:

(a)
The Advisor has determined, in good faith, that the course of conduct which
caused the loss or liability was in the best interest of the Company and the
Operating Partnership;

(b)
The Advisor was acting on behalf of or performing services for the Company and
the Operating Partnership;



26

--------------------------------------------------------------------------------




(c)
Such liability or loss was not the result of negligence or misconduct by the
Advisor; and

(d)
Such indemnification or agreement to hold harmless is recoverable only out of
the Company's net assets and not from Stockholders.

Notwithstanding the foregoing, the Advisor and its Affiliates, including their
respective officers, directors, partners and employees, shall not be indemnified
by the Company and the Operating Partnership for any losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws by the Advisor and its Affiliates, including their respective
officers, directors, partners and employees, unless one or more of the following
conditions are met:
(a)
There has been a successful adjudication on the merits of each count involving
alleged securities law violations as to the Advisor;

(b)
Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Advisor; or

(c)
A court of competent jurisdiction approves a settlement of the claims against
the Advisor and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
securities of the Company and the Operating Partnership were offered or sold as
to indemnification for violation of securities laws.

In addition, the advancement of the Company's or the Operating Partnership's
funds to the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:
(a)
The legal action relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company or the Operating Partnership;

(b)
The legal action is initiated by a third party who is not a shareholder or the
legal action is initiated by a shareholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves such advancement;
and

(c)
The Advisor undertakes to repay the advanced funds to the Company or the
Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which the Advisor is found not to be entitled to
indemnification.

19.
INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless the
Company and the Operating Partnership from contract or other liability, claims,



27

--------------------------------------------------------------------------------




damages, taxes or losses and related expenses including attorneys' fees, to the
extent that such liability, claims, damages, taxes or losses and related
expenses are incurred by reason of the Advisor's bad faith, fraud, willful
misfeasance, gross misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation given by the Advisor.
20.
NOTICES. Any notice, report or other communication required or permitted to be
given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

To the Directors and to the Company:
Black Creek Diversified Property Fund Inc.
518 17th Street
17th Floor
Denver, CO 80202
To the Operating Partnership:
Black Creek Diversified Property Operating Partnership LP
518 17th Street
17th Floor
Denver, CO 80202
To the Advisor:
Black Creek Diversified Property Advisors LLC
518 17th Street
17th Floor
Denver, CO 80202
Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 20.
21.
MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

22.
SEVERABILITY. The provisions of this Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.



28

--------------------------------------------------------------------------------




23.
CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

24.
ENTIRE AGREEMENT. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.

25.
INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

26.
GENDER. Words used herein regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.

27.
TITLES NOT TO AFFECT INTERPRETATION. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

28.
EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

29.
INITIAL INVESTMENT. The Advisor has made a capital contribution of $200,000 to
the Operating Partnership in exchange for OP Units, which were subsequently
exchanged for 200,000 Class E Shares. The Advisor may not sell any of such
Shares while the Advisor acts in such advisory capacity to the Company,
provided, that such Shares may be transferred to Affiliates of the Advisor. The
restrictions included above shall not apply to any other Securities acquired by
the Advisor or its Affiliates. The Advisor shall not vote any Shares it now
owns, or hereafter acquires, in any vote for the election of Directors or any
vote regarding the approval or termination of any contract with the Advisor or
any of its Affiliates.





29

--------------------------------------------------------------------------------








30

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Advisory Agreement (2019) as of May 3, 2019.
BLACK CREEK DIVERSIFIED PROPERTY FUND INC., a Maryland corporation
By:     /s/ LAINIE P. MINNICK    
Name: Lainie P. Minnick    
Title:    Managing Director, Chief Financial Officer and Treasurer
BLACK CREEK DIVERSIFIED PROPERTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership
By:     Black Creek Diversified Property Fund Inc., its General Partner
By:     /s/ LAINIE P. MINNICK    
Name: Lainie P. Minnick    
Title:    Managing Director, Chief Financial Officer and Treasurer
BLACK CREEK DIVERSIFIED PROPERTY ADVISORS LLC, a Delaware limited partnership
By:     Black Creek Diversified Property Advisors Group LLC, its Sole Member
By:     /s/ JAMES R. MULVIHILL    
Name: James R. Mulvihill    
Title:    Manager




31